

Exhibit 10.2


WARRANT EXCHANGE AGREEMENT


THIS WARRANT EXCHANGE AGREEMENT, dated as of December 13, 2010 (this
“Agreement”) is entered into by and among Wuhan General Group (China), Inc., a
Nevada corporation (the “Company”) and the undersigned holders of the Company’s
Series A Warrants and/or Series B Warrants (collectively, the “Holders”).


WITNESSETH


WHEREAS, the Company currently has Series A and B warrants outstanding (the
“Warrants”) representing the right to purchase an aggregate of 9,993,977 shares
of the Company’s common stock, $0.0001 par value per share (the “Warrant
Stock”);


WHEREAS, the Company has offered to exchange all or part of each Holder’s
Warrant for the issuance by the Company of 0.5 shares of the Company’s common
stock, $0.0001 par value per share (the “Common Stock”), per share of Warrant
Stock underlying the Warrant;


WHEREAS, the Transaction (as defined below) shall be made pursuant to an
exemption under the Securities Act of 1933, as amended (the “Securities Act”);
and


WHEREAS, the parties desire to enter into the Transaction upon the terms and
conditions herein.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, intending to be legally bound hereby,
the parties hereto agree as follows:


1.           Each Holder agrees to transfer the number of shares of Warrant
Stock underlying its Series A Warrant and/or the number of shares of Warrant
Stock underlying its Series B Warrant indicated on such Holder’s signature page
hereto (the “Elected Warrant Stock”) for the issuance by the Company of 0.5
shares of the Company’s Common Stock per share of Elected Warrant Stock (the
“Transaction”).  Each Holder shall relinquish such Holder’s right, title and
interest in the Elected Warrant Stock to the Company.


2.           In connection with the Transaction, (i) each Holder that also holds
the Company’s Series A Convertible Preferred Stock, $0.0001 par value per share,
has signed and delivered the Waiver, of even date herewith (the “Waiver”), of
the Lock-Up Agreement, dated February 7, 2007, between the Company and Fame Good
International Limited (“Fame Good”) and (ii) certain of the Holders have signed
and delivered the Stockholders Agreement, of even date herewith, with the
Company, Fame Good and Xu Jie (the “Stockholders Agreement”).

 
 

--------------------------------------------------------------------------------

 
 
3.           Each Holder hereby represents and warrants that:


a.           it acknowledges and agrees to the terms and conditions of the
Transaction as provided for herein;


b.           it is duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization;


c.           it has the requisite power and authority to enter into and perform
this Agreement and, if applicable, the Stockholders Agreement and the Waiver,
and to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance of this Agreement and, if applicable, the
Stockholders Agreement and the Waiver, by such Holder and the consummation by it
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or partnership action, and no further consent or
authorization of such Holder or its Board of Directors, stockholders, or
partners, as the case may be, is required. Each of this Agreement and, if
applicable, the Stockholders Agreement and the Waiver, has been duly authorized,
executed and delivered by such Holder and constitutes, or shall constitute when
executed and delivered, a valid and binding obligation of the Holder enforceable
against the Holder in accordance with the terms thereof;


d.           the execution, delivery and performance of this Agreement and, if
applicable, the Stockholders Agreement and the Waiver, and the consummation by
such Holder of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Holder’s charter
documents or bylaws or other organizational documents or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Holder is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Holder or its properties (except for such conflicts, defaults
and violations as would not, individually or in the aggregate, have a material
adverse effect on such Holder). Such Holder is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or, if applicable, the Stockholders
Agreement and the Waiver;


e.           it is acquiring the Common Stock solely for its own account for the
purpose of investment and not with a view to or for sale in connection with
distribution. Each Holder does not have a present intention to sell the Common
Stock, nor a present arrangement (whether or not legally binding) or intention
to effect any distribution of the Common Stock to or through any person or
entity; provided, however, that by making the representations herein and subject
to Section 3(g) below, such Holder does not agree to hold the Common Stock for
any minimum or other specific term and reserves the right to dispose of the
Common Stock at any time in accordance with Federal and state securities laws
applicable to such disposition. Each Holder acknowledges that it is able to bear
the financial risks associated with an investment in the Common Stock and has
sufficient knowledge and experience in investing in companies similar to the
Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company;

 
2

--------------------------------------------------------------------------------

 
 
f.           it is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act.  Such Holder is not required to be
registered as a broker-dealer under Section 15 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and such Holder is not a broker-dealer;


g.           it understands that the Common Stock must be held indefinitely
unless such Common Stock is registered under the Securities Act or an exemption
from registration is available. Such Holder acknowledges that such Holder is
familiar with Rule 144, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. Such Holder understands that to the extent that Rule 144
is not available, such Holder will be unable to sell any of the Common Stock
without either registration under the Securities Act or the existence of another
exemption from such registration requirement;


h.           Such Holder understands that the Common Stock is being offered and
sold in reliance on a transactional exemption from the registration requirement
of Federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Holder set forth herein in order to determine the
applicability of such exemptions and the suitability of such Holder to acquire
the Common Stock;


i.           it has not agreed to act with any other Holder for the purpose of
acquiring, holding, voting or disposing of the Common Stock purchased hereunder
for purposes of Section 13(d) under the Exchange Act, and each Holder is acting
independently with respect to its investment in the Common Stock;


j.           it has not exercised, assigned, pledged or hypothecated the
Warrants (or the Elected Warrant Stock), in part or in whole; and


k.           it has delivered this Agreement together with its Series A and/or
Series B Warrant certificate(s) exercisable for the Elected Warrant Stock to
Juliet G. Sy at Troutman Sanders LLP, 600 Peachtree Street, N.E., Suite 5200,
Atlanta, Georgia 30308.


4.           The Holder hereby agrees to indemnify and hold harmless the
Company, its officers, directors, successors and assigns, and any person now or
hereafter acting as the Company’s transfer agent or acting in any similar
capacity, from and against any and all liability, loss, damage and expense in
connection with, or arising out of such person’s actions in accordance with the
terms of this Agreement.


5.           The Company hereby represents and warrants that:


a.           it is duly incorporated, validly existing and in good standing
under the laws of the State of Nevada;

 
3

--------------------------------------------------------------------------------

 
 
b.           it has the requisite power and authority to enter into and perform
this Agreement and the Stockholders Agreement and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement and the Stockholders Agreement by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary corporate action, and no further consent or authorization of
the Company or its Board of Directors is required. Each of this Agreement and
the Stockholders Agreement has been duly authorized, executed and delivered by
the Company and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of the Company enforceable against the Company in
accordance with the terms thereof;


c.           the execution, delivery and performance of this Agreement and the
Stockholders Agreement and the consummation by the Company of the transactions
contemplated hereby and thereby or relating hereto do not and will not (i)
result in a violation of the Company’s organizational documents or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which the Company is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to the Company or its properties (except for such conflicts, defaults
and violations as would not, individually or in the aggregate, have a material
adverse effect on the Company). The Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or the Stockholders Agreement; and


d.           it has not provided any of the Holders with any material non-public
information concerning the Company in connection with this Agreement and the
transactions contemplated hereby.


6.           The Company shall consummate the Transaction described herein and
issue Common Stock immediately upon the date hereof with respect to Blue Ridge
Investments, L.L.C., Old Lane Cayman Master Fund, LP, Old Lane US Master Fund,
LP, Old Lane HMA Master Fund, LP, QVT Fund LP, Quintessence Fund L.P., TCW
Americas Development Association, L.P. and Lighthouse Consulting Limited.  With
respect to Fame Good, the Company shall consummate the Transaction described
herein and issue Common Stock upon receipt of the approval of at least a
majority of its stockholders of the Company’s issuance of its Common Stock in
the Transaction to Fame Good.


7.           Miscellaneous.


a.           This Agreement and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflict of law principles.
 
 
4

--------------------------------------------------------------------------------

 
 
b.           This Agreement and, if applicable, the Stockholders Agreement and
the Waiver constitute the entire agreement between the parties regarding the
subject transaction, superseding any prior agreements or understandings between
them, and shall be binding upon the Holder and Holder’s permitted assigns and
shall inure to the benefit of the Company and its successors and assigns.


c.           This Agreement may be executed in several counterparts, including
by way of facsimile or electronic transmission, each of which shall be deemed an
original but all of which shall constitute one and the same instrument.


[SIGNATURE PAGES FOLLOW]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is accepted as of the date first written
above.


“Company”
 
WUHAN GENERAL GROUP (CHINA), INC.
   
By: 
/s/ Philip Lo
 
Name:  Philip Lo
 
Title:  Chief Financial Officer



 [Signature Page to Warrant Exchange Agreement]

 
 

--------------------------------------------------------------------------------

 
 
BLUE RIDGE INVESTMENTS, L.L.C.
   
By:
/s/ Chin Chin Teoh
 
Name:  Chin Chin Teoh
 
Title:  Authorized Signatory



Address:
 
c/o Bank of America
   
100 N. Tryon Street, Floor 25
   
Bank of America Corporate Center
   
Charlotte, NC 28255
     
Number of shares of Warrant Stock underlying
 
1,287,554
Series A Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
257,511
Series B Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued in exchange for Warrant Stock:
 
772,532.50



[Signature Page to Warrant Exchange Agreement]

 
 

--------------------------------------------------------------------------------

 
 
OLD LANE CAYMAN MASTER FUND, LP
   
By:
/s/ Mukesh Patel
 
Name:  Mukesh Patel
 
Title:  Managing Director



Address:
 
399 Park Ave.
   
New York, NY 10022
     
Number of shares of Warrant Stock underlying
 
737,454
Series A Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
737,454
Series B Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued
 
737,454
in exchange for Warrant Stock:
   



OLD LANE US MASTER FUND, LP
   
By:
/s/ Mukesh Patel
 
Name:  Mukesh Patel
 
Title:  Managing Director



Address:
 
399 Park Ave.
   
New York, NY 10022
     
Number of shares of Warrant Stock underlying
 
290,775
Series A Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
290,775
Series B Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued
 
290,775
in exchange for Warrant Stock:
   



[Signature Page to Warrant Exchange Agreement]

 
 

--------------------------------------------------------------------------------

 
 
OLD LANE HMA MASTER FUND, LP
   
By:
/s/ Mukesh Patel
 
Name:  Mukesh Patel
 
Title:  Managing Director



Address:
 
399 Park Ave.
   
New York, NY 10022
     
Number of shares of Warrant Stock underlying
 
209,110
Series A Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
209,110
Series B Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued
 
209,110
in exchange for Warrant Stock:
   



[Signature Page to Warrant Exchange Agreement]

 
 

--------------------------------------------------------------------------------

 
 
QVT FUND LP, by its general partner,
QVT Associates GP LLC
   
By:
/s/ Tracy Fu
By:
/s/ Yi Cen
 
Name:  Tracy Fu and Yi Cen
 
Title:  Authorized Signatory



Address:
 
c/o QVT Financial LP
   
1177 Avenue of the Americas, 9th Floor
   
New York, NY 10036
     
Number of shares of Warrant Stock underlying
 
694,227 Shares
Series A Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
8,088 Shares
Series B Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued in
 
351,158
exchange for Warrant Stock:
   



QUINTESSENCE FUND L.P., by its general partner,
QVT Associates GP LLC
   
By:
/s/ Tracy Fu
By:
/s/ Yi Cen
 
Name:  Tracy Fu and Yi Cen
 
Title:  Authorized Signatory



Address:
 
c/o QVT Financial LP
   
1177 Avenue of the Americas, 9th Floor
   
New York, NY 10036
     
Number of shares of Warrant Stock underlying
 
78,305
Series A Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
912
Series B Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued in
 
39,609
exchange for Warrant Stock:
   



[Signature Page to Warrant Exchange Agreement]

 
 

--------------------------------------------------------------------------------

 
 
TCW AMERICAS DEVELOPMENT ASSOCIATION, L.P.
   
By:
/s/ Penelope D. Foley
 
Name:  Penelope D. Foley
 
Title:  Managing Director



Address:
 
1251 Avenue of the Americas
   
Suite 4700
   
New York, NY 10020
     
Number of shares of Warrant Stock underlying
 
515,021
Series A Warrant to be exchanged under
 
Certificate # W-A-07-07
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
515,021
Series B Warrant to be exchanged under
 
Certificate # W-B-07-07
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued
 
515,021 Common
in exchange for Warrant Stock:
   



[Signature Page to Warrant Exchange Agreement]

 
 

--------------------------------------------------------------------------------

 
 
LIGHTHOUSE CONSULTING LIMITED
   
By:
/s/ Bai Ye Feng
 
Name:  Bai Ye Feng
 
Title:  Director



Address:
 
Room 1001, Tung Chai Bldg.
   
86 Wellington Street
   
Central, Hong Kong
     
Number of shares of Warrant Stock underlying
 
120,000
Series A Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
   
Series B Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued
 
60,000
in exchange for Warrant Stock:
   



[Signature Page to Warrant Exchange Agreement]

 
 

--------------------------------------------------------------------------------

 
 
FAME GOOD INTERNATIONAL LIMITED
   
By:
/s/ Xu Jie
 
Name:  Xu Jie
 
Title:  Director



Address:
 
Canglongdao Science Park of Wuhan
   
East Lake Hi-Tech Development Zone
   
Wuhan, Hubei 430200, PRC
     
Number of shares of Warrant Stock underlying
 
2,111,330
Series A Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Warrant Stock underlying
 
1,802,575
Series B Warrant to be exchanged under
   
the Warrant Exchange Agreement:
         
Number of shares of Common Stock to be issued
 
1,956,952
in exchange for Warrant Stock:
   



[Signature Page to Warrant Exchange Agreement]

 
 

--------------------------------------------------------------------------------

 